Mr. Justice Wolf
delivered the opinion of the court.
This is a motion to dismiss an appeal taken on October 19, 1923. The theory of the motion is that there is no valid statement of the case nor bill of exceptions and bence tbe transcript mast be filed witbin 30 days. Rule 40; Ciuro v. Ciuro, 20 P. R. R. 36.
Here similarly to tbe Giuro Case tbe appellant presented a so-called statement of tbe case. To tbis tbe appellee filed an objection setting forth that the said statement was not a faithful exposition of the facts. Then the appellant countered with a request that the objection be stricken. The court however examined the statement of the case and on November 5, 1923, found it entirely deficient. Tbis action of the court was notified to the appellant on December 10th.
Appellant urges in effect that his right to file the transcript should date from December 10, 1923. We have decided several times that the secretary is under no duty to notify the approval or disapproval of a statement of the case. Benítez v. Díaz 28 P. R. R. 673; Guardian Assurance Co. v. López, 24 P. R. R. 597; Succession of Landrau v. Succession of Landrau, et al., 25 P. R. R. 154.
*598We agree with the appellee that the case of Martínez v. Soto Nussa, 22 P. R. R. 559, holds that the trial court has a right to refuse to lend its approval to a totally incomplete statement of the case. -The court then is not hound to suggest amendments, as appellant seeks to maintain. The presumption is, until otherwise demonstrated, that the court was not mistaken in finding, the statement of the Case totally lacking.
Perhaps the appellant, diligently moving and presenting a reformed statement, might have had some remedy, but as the record shows that there is no existing statement, Eule 40 and the jurisprudence must be applied and the appeal dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices1 Aldrev and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.